DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Processes for air conditioning using first refrigerant fluids and second refrigerant fluids as claimed. 
Applicant is required, in reply to this action, to elect a single species of first refrigerant fluid and a single species of second refrigerant fluid to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The claims lack unity of invention because even though the inventions of these groups require the technical feature of apparatus and refrigerant fluids as recited, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WP 2017/143018.  The reference discloses refrigerant systems for conditioning air and/or items located within a dwelling occupied by humans or other animals preferably including at least a first heat transfer circuit containing a first heat transfer fluid in a vapor/compression circulation loop located substantially outside of the dwelling and at least a second heat transfer circuit, which contains a second heat
transfer fluid different than the first heat transfer fluid, located substantially inside of the dwelling. In preferred embodiments, the second heat transfer circuit does not include a vapor compressor, but the system includes at least one intermediate heat exchanger
which permits exchange of heat between the first heat transfer fluid and the second heat transfer fluid such that heat is transferred to the first heat transfer fluid, preferably thereby evaporating the first heat transfer fluid, and from the second heat transfer fluid,
thereby condensing the second heat transfer fluid. Preferably, the intermediate heat exchanger is located outside the dwelling (abstract). The second refrigerant composition preferably comprises HCFC-1233zd(E), a hydrochlorofluorocarbon (p. 5, 1st paragraph), and the first refrigerant fluid may comprise R-32, a hydrofluorocarbon, or 1234ze, a hydrofluoroolefin (p. 6, last full para.)
Because the election requirement is relatively complex, no telephone election was attempted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761